DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The Continuation Application 17/259,053, being filed on January 8, 2021 and the PCT Application Number PCT/IB2019/055836, being filed on July 9, 2019.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed July 18, 2018, as Application No. 62/696,501.

Information Disclosure Statement
The information disclosure statement filed April 1, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on January 8, 2021.  These drawings are approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 11,322,274 in view of Gundel (Pat Num 9,355,755) and Wiebelhaus et al (Pub Num 2009/0236120, herein referred to as Wiebelhaus).  Specifically, US Patent No 11,322,274 discloses all of the claimed subject matter of the present case (See below).
Application Number 17/711,138
United States Patent Number 11,322,274
1.   A ribbon cable, comprising: a plurality of spaced apart substantially parallel uninsulated conductors extending along a length of the ribbon cable and arranged along a width of the ribbon cable; 
a structured insulative tape comprising a plurality of spaced apart supports of equal heights integrally formed on a major surface thereof, the structured insulative tape helically wrapped around the plurality of spaced apart substantially parallel uninsulated conductors along the length of the ribbon cable such that for each helical wrap, each uninsulated conductor makes contact with a top of at least one support; and a spacer disposed and maintaining a minimum separation between each pair of adjacent spaced apart substantially parallel uninsulated conductors along the length of the ribbon cable, 
the spacer making contact with both spaced apart substantially parallel uninsulated conductors and not integrally formed with the structured insulative tape or either one of the spaced apart substantially parallel uninsulated conductors.
1.  A ribbon cable, comprising: a plurality of conductors extending along a length of the ribbon cable; and
a structured insulative tape comprising a plurality of spaced apart supports forming alternating first and second groups of supports disposed on a major surface thereof, each first group of supports comprising at least one taller first support, each second group of supports comprising at least one shorter second support, the structured insulative tape helically wrapped around the
plurality of conductors along the length of the ribbon cable such that each first group of supports is disposed between and maintains a minimum separation between two adjacent conductors, each of the two adjacent conductors making contact with a side of the at least one taller first support, and each second group of supports is disposed around one or more conductors, each of the one or more conductors making contact with a top of the at least one shorter second support.
2. The ribbon cable of claim 1, where for each spacer disposed between the pair of adjacent spaced apart substantially parallel uninsulated conductors, the spacer comprises opposing first sides, each first side making contact with one of the spaced apart substantially parallel uninsulated conductors, and opposing second sides, each second side making contact with a top of at least one support.
3. The ribbon cable of claim 1, where for each spacer disposed between the pair of adjacent spaced apart substantially parallel uninsulated conductors, the spacer comprises opposing first sides, each first side making contact with one of the spaced apart substantially parallel uninsulated conductors, and opposing second sides, each second side disposed within a channel defined by two adjacent supports.

4. The ribbon cable of claim 1, wherein at least one of the supports and the spacer are porous.

5. The ribbon cable of claim 4, wherein the at least one of the supports and the spacer have an
air content of greater than about 40% by volume.
6. The ribbon cable of claim 1, wherein at least one of the supports and the spacer have
dielectric constants less than about 1.7.
7.   The ribbon cable of claim 1, wherein the first and second supports are porous.

8.   The ribbon cable of claim 7, wherein the porous first and second supports have an air content of greater than about 40% by volume.

9.   The ribbon cable of claim 1, wherein the first and second supports have dielectric
constants less than about 1.7.
7. A ribbon cable, comprising: a plurality of spaced apart substantially parallel uninsulated conductors extending along a length of the ribbon cable and arranged along a width of the ribbon cable;
an insulative tape helically wrapped around the plurality of spaced apart substantially parallel uninsulated conductors along the length of the ribbon cable such that for each helical wrap, each uninsulated conductor makes contact with the insulative tape; and
a spacer disposed and maintaining a minimum separation between each pair of adjacent
spaced apart substantially parallel uninsulated conductors along the length of the ribbon cable, the
spacer making contact with both spaced apart substantially parallel uninsulated conductors and not
integrally formed with the insulative tape or either one of the spaced apart substantially parallel
uninsulated conductors.
1.    A ribbon cable, comprising: a plurality of conductors extending along a length of the ribbon cable; and
a structured insulative tape comprising a plurality of spaced apart supports forming alternating first and second groups of supports disposed on a major surface thereof, each first group of supports comprising at least one taller first support, each second group of supports comprising at least one shorter second support, the structured insulative tape helically wrapped around the
plurality of conductors along the length of the ribbon cable such that each first group of supports is disposed between and maintains a minimum separation between two adjacent conductors, each of the two adjacent conductors making contact with a side of the at least one taller first support, and each second group of supports is disposed around one or more conductors, each of the one or more conductors making contact with a top of the at least one shorter second support.
8. The ribbon cable of claim 7, wherein for each spacer disposed between the pair of adjacent spaced apart substantially parallel uninsulated conductors, the spacer comprises opposing first sides, each first side shaped to conformingly make contact with of the spaced apart substantially parallel uninsulated conductors, and opposing second sides, each second side making contact with the insulative tape.
9. The ribbon cable of claim 8, wherein each first side is a concave cylindrical arc, and each second side is substantially flat.
10. The ribbon cable of claim 7, wherein the spacer comprises a single, continuous piece disposed between and separating uninsulated conductors for substantially the entire length of conductors.
11. The ribbon cable of claim 7, wherein the spacer comprises a plurality of shorter, separate
subsections, spaced apart from each other along the length of the ribbon cable and defining
gaps therebetween.
12. The ribbon cable of claim 11, wherein the gaps are filled with air.

All claim language that is in Italic, is claim language not claimed by US Patent Number 11,322,274 however such language would have been obvious as explained below



While US Patent 11,322,274 discloses a ribbon cable having many configurations, US Patent 11,322,274 doesn’t necessarily disclose the ribbon cable comprising uninsulated conductors, a structured tape comprising the spaced apart supports being of equal heights, and a spacer disposed and maintaining a minimum separation between each pair of adjacent spaced apart substantially parallel uninsulated conductors along the length of the ribbon cable, the spacer making contact with both spaced apart substantially parallel uninsulated conductors and not integrally formed with the structured insulative tape or either one of the spaced apart substantially parallel uninsulated conductors (claims 1 & 7), nor the spacer comprising opposing first sides, each first side making contact with one of the spaced apart substantially parallel uninsulated conductors, and opposing second sides, each second side making contact with a top of at least one support (claim 2), nor the spacer comprises opposing first sides, each first side making contact with one of the spaced apart substantially parallel uninsulated conductors, and opposing second sides, each second side disposed within a channel defined by two adjacent supports (claim 3), nor the spacer comprising opposing first sides, each first side shaped to conformingly make contact with of the spaced apart substantially parallel uninsulated conductors, and opposing second sides, each second side making contact with the insulative tape (claim 8), nor the spacer having each first side being a concave cylindrical arc, and each second side is substantially flat (claim 9), nor the spacer comprises a single, continuous piece disposed between and separating uninsulated conductors for substantially the entire length of conductors (claim 10), nor the spacer comprising a plurality of shorter, separate, subsections, spaced apart from each other along the length of the ribbon cable and defining gaps therebetween (claim 11), nor the gaps being filled with air (claim 12).
Gundel teaches a ribbon cable (Figs 1-9C) that comprises a structured dielectric layer adjacent to the internal conductor of the cable to create electrical transmission with higher propagation speed, lower weight, and smaller size, while also maintaining greater dielectric constant consistency and greater crush resistance (Col 4, lines 31-38).   Specifically, with respect to claims 1 & 7, Gundel teaches a ribbon cable (1140A, Fig 10A) comprising a plurality of conductors (1110A, Fig 10A) extending along a length of the ribbon cable (1140A) and a structured insulative tape (1120A & 1130A) comprising a plurality of spaced apart supports (1124A & 1134A) being of equal heights (Fig 10A), and a spacer (1185A) disposed and maintaining a minimum separation between each pair of adjacent spaced apart substantially parallel conductors (1110A) along the length of the ribbon cable (1140A), wherein the spacer (1185A) makes contact with both spaced apart substantially parallel conductors (1110A) and is not integrally formed with the structured insulative tape (1120A & 1130A) or either one of the spaced apart substantially parallel conductors (1120A & 1130A, Fig 10A), wherein at least one conductor (1110A) in at least one conductor set may be an uninsulated conductor (1011D as shown in Fig 9D) or an insulated conductor (as shown in Fig 9C).  With respect to claim 2, Gundel teaches that the spacer (1185A) comprising opposing first sides (left and right sides), each first side (left and right sides) making contact with one of the spaced apart substantially parallel conductors (1110A), and opposing second sides (top and bottom sides), each second side (top and bottom sides) making contact with a top of at least one support (1124A & 1134A, Fig 10A),   With respect to claim 3, Gundel teaches that the spacer (1035D, Fig 9D) may comprises opposing first sides (left and right sides), wherein each first side (left and right sides) make contact with one of the spaced apart substantially parallel uninsulated conductors (1011D), and opposing second sides (top and bottom), each second side (top and bottom) disposed within a channel defined by two adjacent supports (Fig 9D).   With respect to claims 8-9, Gundel teaches that the spacer (1185A, Fig 10A) comprises opposing first sides (left and right sides), wherein each first side (left and right sides) make contact with of the spaced apart substantially parallel uninsulated conductors (1110, Fig 10A), and opposing second sides (top and bottom sides), each second side (top and bottom sides) make contact with the insulative tape (1120A & 1130A, Fig 10A), wherein each first side (left and right sides) are flat, and each second side (top and bottom sides) are substantially flat (Fig 10A).  With respect to claim 10, Gundel teaches that the spacer (1185A) comprises a single, continuous piece disposed between and separating conductors (1110A), for substantially the entire length of conductors (1110A, Col 13, lines 48-51).  With respect to claims 11-12, Gundel teaches that the spacer (1025C & 1035C, Fig 9C) may comprise a plurality of shorter, separate, subsections (Fig 9C), spaced apart from each other along the length of the ribbon cable (1040C) and defining gaps therebetween (Fig 9C), wherein the gaps are filled with air (Fig 9C).
	Therefore, it would have been obvious to one of ordinary skill in the art of cables at the time the invention was made to modify the ribbon cable of US Patent Number 11,322,274 to comprise the spacer configuration as taught by Gundel because Gundel teaches that such a configuration provides a ribbon cable (Figs 1-9C) that comprises a structured dielectric layer adjacent to the internal conductor of the cable to create electrical transmission with higher propagation speed, lower weight, and smaller size, while also maintaining greater dielectric constant consistency and greater crush resistance (Col 4, lines 31-38).   
While US Patent 11,322,274 discloses a ribbon cable having many configurations, US Patent 11,322,274 doesn’t necessarily disclose the ribbon cable comprising the ribbon cable comprising the spacer comprises each first side shaped to conformingly make contact with of the spaced apart substantially parallel uninsulated conductors (claim 8), nor the ribbon cable, wherein each first side is a concave cylindrical arc (claim 9).
Wiebelhaus teaches a cable (Figs 3-15) having enhanced performance characteristics such as reducing insertion loss, matching impedance, reducing propagation delay, balancing delay skew between twisted pairs, while also having improved flexibility, reduced weight and cable diameter, and reducing smoke emitted in the event of a fire (Paragraph 8).  Specifically, with respect to claim 8-9, Wiebelhaus teaches a cable (31, Figs 6-7) comprising a plurality of twisted pairs (60, 67, 68, 69) of individually insulated conductors (four K & R’s), wherein the spacer (62, Fig 6) comprises opposing first sides (64, 65), wherein each first side (64, 65) are shaped to conformingly make contact with of the spaced apart substantially parallel uninsulated conductors (left and right K & R’s) and each first side (64, 65) is a concave cylindrical arc (Fig 10), and each second side is substantially flat (Fig 10).
	It also would have been obvious to one of ordinary skill in the art of cables at the time the invention was made to modify the ribbon cable of modified US Patent Number 11,322,274 to comprise the spacer configuration as taught by Wielbelhaus because Wielbelhaus teaches that such a configuration provides a ribbon cable (Figs 6-7) that comprises a cable (Figs 3-15) having enhanced performance characteristics such as reducing insertion loss, matching impedance, reducing propagation delay, balancing delay skew between twisted pairs, while also having improved flexibility, reduced weight and cable diameter, and reducing smoke emitted in the event of a fire (Paragraph 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gundel (Pat Num 9,355,755) in view of McMahon (Pat Num 3,496,281).  Gundel discloses a ribbon cable (Figs 1-9C) that comprises a structured dielectric layer adjacent to the internal conductor of the cable to create electrical transmission with higher propagation speed, lower weight, and smaller size, while also maintaining greater dielectric constant consistency and greater crush resistance (Col 4, lines 31-38).   Specifically, with respect to claims 1 & 7, Gundel teaches a ribbon cable (1140A, Fig 10A) comprising a plurality of conductors (1110A, Fig 10A) extending along a length of the ribbon cable (1140A) and a structured insulative tape (1120A & 1130A) comprising a plurality of spaced apart supports (1124A & 1134A) being of equal heights (Fig 10A), and a spacer (1185A) disposed and maintaining a minimum separation between each pair of adjacent spaced apart substantially parallel conductors (1110A) along the length of the ribbon cable (1140A), wherein the spacer (1185A) makes contact with both spaced apart substantially parallel conductors (1110A) and is not integrally formed with the structured insulative tape (1120A & 1130A) or either one of the spaced apart substantially parallel conductors (1120A & 1130A, Fig 10A), wherein at least one conductor (1110A) in at least one conductor set may be an uninsulated conductor (1011D as shown in Fig 9D) or an insulated conductor (as shown in Fig 9C).  With respect to claim 2, Gundel teaches that the spacer (1185A) comprising opposing first sides (left and right sides), each first side (left and right sides) making contact with one of the spaced apart substantially parallel conductors (1110A), and opposing second sides (top and bottom sides), each second side (top and bottom sides) making contact with a top of at least one support (1124A & 1134A, Fig 10A),   With respect to claim 3, Gundel teaches that the spacer (1035D, Fig 9D) may comprises opposing first sides (left and right sides), wherein each first side (left and right sides) make contact with one of the spaced apart substantially parallel uninsulated conductors (1011D), and opposing second sides (top and bottom), each second side (top and bottom) disposed within a channel defined by two adjacent supports (Fig 9D).   With respect to claim 4, Gundel discloses the cable (1140A), wherein the supports (1124A & 1134A, Fig 10A) are porous (Fig 10A, Col 4, lines 45-49).   With respect to claim 5, Gundel discloses a cable (1140A), wherein the porous first and second supports (1124A & 1134A) have an air content of greater than about 40% by volume (Col 2, lines 25-30).  With respect to claim 6, Gundel discloses a cable (1140A), wherein the first and second supports (1124A & 1134A) have dielectric constants less than about 1.7 (Col 2, lines 25-30).   With respect to claim 10, Gundel teaches that the spacer (1185A) comprises a single, continuous piece disposed between and separating conductors (1110A), for substantially the entire length of conductors (1110A, Col 13, lines 48-51).  With respect to claims 11-12, Gundel teaches that the spacer (1025C & 1035C, Fig 9C) may comprise a plurality of shorter, separate, subsections (Fig 9C), spaced apart from each other along the length of the ribbon cable (1040C) and defining gaps therebetween (Fig 9C), wherein the gaps are filled with air (Fig 9C).
	While Gundel discloses that the dielectric tape is wrapped around the plurality of conductors, Gundel doesn’t necessarily disclose that the tape is helically wrapped (claims 1 & 7).
	McMahon teaches a ribbon cable (Fig 21) comprises a structured insulative tape that provides the cable more flexibility and strength (Col 3, lines 62-68).  Specifically, with respect to claims 1 & 7, McMahon teaches a cable (Fig 22) comprising two conductors (72, 72), wherein the conductors (72, 72) are surrounded by a structured insulative tape (74), wherein the tape (74) may be helically or longitudinally wrapped around the conductors (72, 72, Col 3-4, lines 75 & 1-5, respectively).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the ribbon cable of Gundel to comprise the structured insulative tape to be helically wrapped configuration as taught by McMahon because McMahon teaches that such a configuration provides a ribbon cable (Fig 21) comprises a structured insulative tape that provides the cable more flexibility and strength (Col 3, lines 62-68).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gundel (Pat Num 9,355,755) in view of McMahon (Pat Num 3,496,281), as applied to claim 7 above (herein referred to as modified Gundel), further in view of Wiebelhaus (Pub Num 2009/0236120).  Modified Gundel discloses a ribbon cable (Figs 1-9C) that comprises a structured dielectric layer adjacent to the internal conductor of the cable to create electrical transmission with higher propagation speed, lower weight, and smaller size, while also maintaining greater dielectric constant consistency and greater crush resistance (Col 4, lines 31-38).   Specifically, with respect to claims 8-9, modified Gundel teaches that the spacer (1185A, Fig 10A) comprises opposing first sides (left and right sides), wherein each first side (left and right sides) make contact with of the spaced apart substantially parallel uninsulated conductors (1110, Fig 10A), and opposing second sides (top and bottom sides), each second side (top and bottom sides) make contact with the insulative tape (1120A & 1130A, Fig 10A), wherein each first side (left and right sides) are flat, and each second side (top and bottom sides) are substantially flat (Fig 10A).  
While modified Gundel discloses a ribbon cable having many configurations, modified Gundel doesn’t necessarily disclose the ribbon cable comprising the ribbon cable comprising the spacer comprises each first side shaped to conformingly make contact with of the spaced apart substantially parallel uninsulated conductors (claim 8), nor the ribbon cable, wherein each first side is a concave cylindrical arc (claim 9).
Wiebelhaus teaches a cable (Figs 3-15) having enhanced performance characteristics such as reducing insertion loss, matching impedance, reducing propagation delay, balancing delay skew between twisted pairs, while also having improved flexibility, reduced weight and cable diameter, and reducing smoke emitted in the event of a fire (Paragraph 8).  Specifically, with respect to claim 8-9, Wiebelhaus teaches a cable (31, Figs 6-7) comprising a plurality of twisted pairs (60, 67, 68, 69) of individually insulated conductors (four K & R’s), wherein the spacer (62, Fig 6) comprises opposing first sides (64, 65), wherein each first side (64, 65) are shaped to conformingly make contact with of the spaced apart substantially parallel uninsulated conductors (left and right K & R’s) and each first side (64, 65) is a concave cylindrical arc (Fig 10), and each second side is substantially flat (Fig 10).
	It also would have been obvious to one of ordinary skill in the art of cables at the time the invention was made to modify the ribbon cable of modified Gundel to comprise the spacer configuration as taught by Wielbelhaus because Wielbelhaus teaches that such a configuration provides a ribbon cable (Figs 6-7) that comprises a cable (Figs 3-15) having enhanced performance characteristics such as reducing insertion loss, matching impedance, reducing propagation delay, balancing delay skew between twisted pairs, while also having improved flexibility, reduced weight and cable diameter, and reducing smoke emitted in the event of a fire (Paragraph 8).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various cables having structurally insulative tapes.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 9, 2022